Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:  Line 10, the recitation of “ the form” lacks antecedent basis.
In claim 2, the recitation of " preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 has the same problem as claim 1.
Claim 5 is vague and indefinite.  The preamble recites “ comprising the flour improver according to claim 1”.  However, the body of the claim further recites the components of the improver like claim 1 with different ranges.   It is not clear if the improver as in the preamble or the components in the body of the claim is included.  Also, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “10-58%”, and the claim also recites “ 10-25%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The same problem is noted for the protein ranges and calcium ion ranges.  Also, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 has the same problem as claim 2.
In claim 7, the limitation “ the non-wheat flour is one or more gel-forming proteins” is vague and indefinite.  It is unclear what is meant by non-wheat flour is one or more gel-forming proteins.
Claim 9 is vague and indefinite.  It is unclear what is the difference between “ cake mix” or “ cake premix” when there is no parameter defining the cake mix or cake premix.
In claim 10, the recitation of “ the ratio” lacks antecedent basis.
In claim 11: Line 3, it is not clear what the “4’ indicates.  The limitation “ water up to 100%” is vague and indefinite. It is not clear if it means the water is added in amount of 0-100% or  what?
In claim 12, the recitation of “ the ratio” lacks antecedent basis.
In claim 15:  Line 7, the limitation of “ in addition to protein present in the non-chlorinated wheat flour” is vague and indefinite because it is not clear what non-chlorinated wheat flour the claim is referring to. 
Claim 16 has the same problem as claim 5.
Claim 17 has the same problem as claim 10.
Claim 18 is vague and indefinite because it is not clear what is intended.  The claim recites “ preparing a cake batter comprising the flour improver or the chlorinated flour replacer”.  It is not clear what is meant by the “ or “ alternative.  The claim depends from claim 14 which is a cake prepared from a the cake batter of claim 10.  Claim 10 recites a cake batter comprising the flour improver and non-chlorinated wheat flour.  There is nothing on chlorinated flour replacer and the cake batter comprises the flour improver.
Claim 19 has the same problem as claim 2 with respect to the use of the term “ preferably”.  The recitation of “ the preparation” does not have antecedent basis.  The limitation of “ or the chlorinated flour replacer” is vague and indefinite because it is not clear what replacer the claim is referring.  Claim 1 does not recite any flour replacer.
In claim 20, terms such as “ resilience, springiness, cohesiveness, gumminess and chewiness “ are vague and indefinite because they are relative and subjective terminology.  There is no quantifiable parameters to define such language.  What would be considered as resilience, or springiness, etc.. The recitation of “ the cake product , the whole cake product” lacks antecedent basis.
Claim 21 has the same problem as claim 20.  The term “ preferably” has the same problem as claim 2.  The broad range and narrower ranges have the same problem as claim 5.  The limitation of “ the chlorinated flour replacer” has the same problem as claim 19.
Claim 22 has the same problem as claim 21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility.
The recitation of “ a use “ is not a statutory category of invention.  Thus, the claims lack utility
Claims 19-22 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either an asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golaszewski ( 2007/0110870) in view of Wu ( 5882712).
For claim 1, Golaszewski discloses a dry mix comprising flour and protein.  A variety of different flour can be used including corn flour, wheat flour, rice flour, oat flour etc..  The relative proportion of the types of flours used can be varied as desired.  The flour can be used in the range of 10-60%.  The mix also includes ingredient such as nonfat dry milk solid in amount of up to about 4% , along with milk fraction such as whey or whey proteins.  For claim 2, the flour includes rice flour.  For claim 3, the protein includes whey protein.  
For claim 5, Golaszewski discloses dry mix comprising flour including wheat flour, rice flour, oat flour , corn flour or combination of any two or more of these.  The amount of flour ranges from about 10-60%.  Unchlorinated flours can be used.  The flour can be supplemented with protein.  Other flours conventionally used in the preparation of bakes good can be employed in full or partial substitution of the wheat flour.  The dry mix includes protein such as non-fat dry milk solid in amount of up to about 4%, along with whey or whey protein and protein supplement such as gluten.  For claim 6, the flour includes rice flour.  For claim 7, the protein includes whey protein and gluten. 
For claim 9, Golaszewski discloses the dry mix is used for baked goods such as cakes; thus, it is a cake mix.  For claim 10, Golaszewski discloses the dry mix is used to prepare product such as cakes.  The dry mix is mixed with liquid ingredients to form a batter.  The dry mix comprises unchlorinated wheat, non-wheat flour such as rice flour, corn flour, oat flour etc.., fat, eggs, sugar, leavening and water.  For claims 11,17, Golaszewski discloses the dry mix comprises fat and emulsifier in the range of 1-40%, sweetening agent in the range of 1-80% and leavening in range of 0-5% and the dry mix is mixed with liquid ingredients to form a batter.  Example 1 show 517 dry mix is mixed with 500 gr of liquid including 285 gram of water, 65 g of oil and 150 g of eggs.  The percent of egg is 14.7%, the percent of water is 28%.  For claims 12,17 example 1 shows that the mixes have a sugar/flour ration of .87, 1.28; example 2 shows ratio of .92,1.23 and example 3 shows .78 and 1.1. For claim 13, the dry mix that is used to make the batter also comprises additional ingredients such as flavors, , gums , coloring, hydrocolloid etc…  For claims 14, 18 Golaszewski discloses a cake is formed from the cake batter and the batter is baked.  The examples show a sugar/flour ratio within the range claimed; thus, it is obvious the cake is a high ratio cake/ For claims 15,16, Golaszewski discloses forming a dry mix comprising the ingredients as described above by mixing the ingredients to form a mixture. For claims 19-22, Golaszewski discloses the use of the dry mix to form a cake.  The dry mix comprises a combination of unchlorinated wheat flour and non-wheat flour and protein.  ( see paragraphs 0005, 0008,0018,0023,0028-0077,0085-0090 and the examples.
Golaszewski does not disclose the specific range of non-wheat flour and the inclusion of calcium ion in the amounts as in claim 1, the calcium ion as in claim 4, the amount of non-chlorinate wheat flour  and the range on non-wheat flour and the inclusion calcium ion as in claim 5, the calcium salt as in claim 8, the amount of improver and non-chlorinated wheat flour as in claim 11, the ratio of liquid to flour as in claim 10, the amounts as in claims 15,16, the ratio of liquid to flour as in claim 17 and the characteristics as in claims 19-22.
Wu discloses a chemical leavening composition useful for leavening a batter.  The leavening composition comprises  from about 20-50% calcium chloride.  Wu also discloses a batter comprising from about .04-2% leavening acid selected from calcium chloride.  Wu teaches that the use of calcium chloride provides for a cost reduction, better quality product , easier application and more uniform distribution.  ( see col. 3 lines 29-34,59-65,col. 4 lines 50-65)
Golaszewski does not disclose specifically flour improver and chlorinated flour replacer.  However, the difference is only in terminology as the claimed product is mixture of the ingredients disclosed in Golaszewski. It would have been obvious to one skilled in the art to use as leavening acid the calcium chloride taught in Wu to obtain the benefits disclosed in Wu.  It would have been obvious to follow the guideline of Wu for the amount.  Golaszewski discloses the inclusion of leavening system in the dry mix.  Golaszewski discloses the combination non-wheat flour and wheat flour and the relative proportions of the types of flour can varied as desired.  Thus, it would have been obvious to one skilled in the art to use varying proportion of non-wheat flour and wheat flour depending on the texture, taste, appearance, flavor, nutrition etc.. wanted in the product.  Such parameter can readily be determined by one skilled in the art through routine experimentation.  For instance, if the total amount of amount is 60%, it would have been obvious to use 40% of wheat flour and 20% rice flour if one wants to partially replace the wheat flour with rice flour to reduce the gluten content of the product.  It would have been obvious to one skilled in the art to determine the proper ratio of liquid to flour depending the degree of fluidity desired in the batter.  Such parameter can readily be determined by one skilled in the art.  Golaszewski in view of Wu discloses a mixture comprising unchlorinated wheat flour, non-wheat flour and calcium salt which are the ingredients disclose in the instant specification to give enhanced textural properties.  Thus, it is obvious the properties are present in the Golaszewski in view of Wu product.  How the properties are measured does not determine the patentability of the product. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jackson discloses dry mix for microwave layer cake.
Clark disclose mixes for pancakes comprising whole wheat flour and whole grain oat flour.
Whittle discloses premix for addition to farinaceous products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 7, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793